Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128059(53)                                                                                          Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  BRUCE B. FEYZ,                                                                                                     Justices
            Plaintiff-Appellee,
                                                                   SC: 128059
  v                                                                COA: 246259
                                                                   Monroe CC: 02-014174-CZ
  MERCY MEMORIAL HOSPITAL,
  MEDICAL STAFF OF MERCY MEMORIAL
  HOSPITAL, RICHARD HILTZ, JAMES
  MILLER, D.O., JOHN KALENKIEWICZ, M.D.,
  J. MARSHALL NEWBERN, D.O., and
  ANTHONY SONGCO, M.D.,

             Defendants-Appellants. 

  _______________________________________

                On order of the Chief Justice, the motion by defendants-appellants for
  extension of time for filing their reply brief is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 10, 2006                        _________________________________________
                                                                              Clerk